Civil action to recover the balance alleged to be due on an account between the parties, represented by orders signed by J. M. Gallaway, deceased.
From a verdict and judgment in favor of plaintiff, the defendant appeals, assigning errors.
The controversy on trial narrowed itself principally to issues of fact, which the jury alone could determine. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error. A careful perusal of the entire record leaves us with the impression that the case has been tried substantially in accord with the principles of law applicable.
No error.